DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Skeet (US 2014/0060928 A1) and More (US 4,863,535).

Regarding Claim 1, AAPA discloses a method (see Applicant’s page 1, lines 9-20, under “BACKGROUND”, “During infield cable lay projects, subsea cables are cut to size. Exposed cut off ends of the subsea cables have to be made watertight. Current methods of sealing off require each core of the subsea cable to be sealed individually using hot or cold shrink end caps. Before the shrink end caps can be applied, the subsea cable has to be stripped for a certain length to expose the cores, and each core has to be cut to a certain length. Optionally, multiple additional protection layers are mounted over the end caps to protect the end caps, and the cores have to be bound together.  This current method, although it provides a watertight seal, is time consuming and requires a lot of workers to properly apply the seal. The method is also very sensitive to wrong handlings which may ruin the sealing off characteristics”) for watertightly sealing off an exposed cut off end of a subsea cable, the subsea cable comprising a plurality of cores and jackets contained within an outer jacket.
AAPA does not disclose a method comprising: applying an at least partly mouldable sealant to the exposed cut off end of the subsea cable, the at least partly mouldable sealant being mouldable at ambient temperature; and allowing the at least partly mouldable sealant to cure or set such that the at least partly mouldable sealant is arranged to prevent water from entering the subsea cable and/or prevent water from contacting the plurality of cores; wherein the at least partly mouldable sealant connects to and seals exposed ends of the jackets.
Skeet teaches of a method ([0016-0044]) for watertightly sealing ([0003,0031,0037]) off an exposed cut off end ([0003]; “previously exposed end”) of a subsea cable (Fig 1-2; [0002]), the subsea cable comprising a plurality of cores (12a-12d) and jackets (see callout 12) contained within an outer jacket (14), the method comprising: applying an at least partly mouldable sealant (20,22,24, [0031-0037]; “injection molding”) to the exposed cut off end of the subsea cable; and allowing the at least partly mouldable sealant to cure or set ([0036]) such that the at least partly mouldable sealant is arranged to prevent water from entering the subsea cable ([0030-0037]) and/or prevent water from contacting the plurality of cores; wherein the at least partly mouldable sealant connects to and seals exposed ends of the jackets ([0030-0037]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by AAPA, comprising: applying an at least partly mouldable sealant to the exposed cut off end of the subsea cable; and allowing the at least partly mouldable sealant to cure or set such that the at least partly mouldable sealant is arranged to prevent water from entering the subsea cable and/or prevent water from contacting the plurality of cores; wherein the at least partly mouldable sealant connects to and seals exposed ends of the jackets as taught by Skeet, in order to reduce cost, time, prevent risk and fatigue and facilitate testing (Skeet, [0003-0006]).

More, also in the field of sealing and in the field of sealing electrical wiring and in the field of marine environments, teaches of a method (Fig 1-5; Column 1, line 5-Column 2, line 20, Column 4, line 8-Column 5, line 18, Column 7, lines 55-66, Column 8, line 62-Column 9, line 15, Column 10, line 40-Column 11, line 58, Column 13, lines 5-15) comprising: applying an at least partly mouldable sealant (Column 4, line 8-Column 5, line 18; “sealants”, “moldable”; Column 8, line 62-Column 9, line 15; “sealant material…molded”, “moldable under ambient conditions”) to wires, the at least partly mouldable sealant being mouldable at ambient temperature (Column 13, lines 5-15; “operations can be readily conducted at ambient temperatures”); and allowing the at least partly mouldable sealant to cure or set such that the at least partly mouldable sealant is arranged to prevent water (Column 4, line 8-Column 5, line 18; “low water absorption”, “marine environments”; Column 7, lines 55-65; “water-tight”; prevents water at some level) from entering.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet, wherein the at least partly mouldable sealant being mouldable at ambient temperature as taught by More, in order to provide more satisfactory sealing, prevent moisture leaks, prevent deterioration in marine environments, in order to overcome problems of temperature control, in order to overcome problems of highly inefficient heat treatment processes, and allow for high-volume or mass manufacturing systems (More, Column 1, line 5-Column 2, line 20, Column 4, line 8-Column 5, line 18, Column 7, lines 55-66, Column 8, line 62-Column 9, line 15, Column 10, line 40-Column 11, line 58, Column 13, lines 5-15).  
Regarding Claim 2, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the applying the at least partly mouldable sealant comprises: applying an intermediate layer (20) comprising a first material to at least part of the exposed cut off end of the subsea cable; and applying an outer layer (22,24) comprising a second material to the intermediate layer, such that the intermediate layer (20) is provided at least partly between the outer layer (22,24) and the exposed cut off end (13) of the subsea cable.

Regarding Claim 3, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein at least one of the intermediate layer (20) and the outer layer (22,24) is arranged to prevent water from entering the subsea cable ([0031,0037]; “prevent seawater ingress”;  “fully molded abandonment cap 20 presents no open joint at either transition to conductive core 12 through which water could penetrate”) and/or prevent water from contacting the plurality of cores.

Regarding Claim 4, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the intermediate layer (20) is arranged to bond with: a material (20; note that the claim language has not defined the material itself) comprised by the jackets of the subsea cable (see Fig 1-2; [0030,0037]; “molded onto end 13 of electrically conductive cable 12”); and the second material (22,24; note that the claim language has not defined the material itself) comprised by the outer layer (22,24).
Regarding Claim 5, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the first material (20) is a glue, polymer ([0018,0030-0037]), resin, cement, or any combination thereof.

Regarding Claim 6, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the second material comprises a synthetic polymer ([0031]; “polymeric seal”) or a biopolymer.

Regarding Claim 8, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), further comprising: after the at least partly mouldable sealant (20) has been applied, providing an additional jacket (22) over an outer circumference of the cut-off end of the subsea cable and/or over at least part of the at least partly mouldable sealant (20).

Regarding Claim 11, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the outer layer (22,24) is arranged to prevent water ([0021,0031,0037]; “prevent seawater ingress”;  “hydrophobic or hydrophilic gel”; “fully molded abandonment cap 20 presents no open joint at either transition to conductive core 12 through which water could penetrate”) from contacting the intermediate layer (22).

Regarding Claim 19, AAPA in view of Skeet and More teaches the limitations of the preceding claim and Skeet further teaches the method (Fig 1-2), wherein the at least partly moldable sealant (20, [0018,0019,0031-0037]) also connects to the outer jacket (14).

Regarding Claim 20, AAPA in view of Skeet and More teaches the limitations of the preceding claim and AAPA further teaches the method, wherein the method comprises: providing the exposed cut off end of the subsea cable by cutting a subsea cable (see Applicant’s page 1, lines 9-20, under “BACKGROUND”, “During infield cable lay projects, subsea cables are cut to size. Exposed cut off ends of the subsea cables have to be made watertight) at sea and Skeet teaches ([0003] “abandonment caps are assembled onto the previously exposed ends of the cables”, [0016] “abandonment 20 cap fitted to exposed end 13 of electrically conductive cable 10”) at sea ([0039]; “molding may be transported offshore, whether or not using portable electronically controlled extruder. In these embodiments, the process may be carried out on an offshore platform or vessel”) (prior to) applying the at least partly mouldable sealant ([0016-0039]).  Thus the combination of AAPA in view of Skeet and More teaches wherein the method comprises: providing the exposed cut off end of the subsea cable by cutting a subsea cable at sea prior to applying the at least partly mouldable sealant.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Skeet (US 2014/0060928 A1) and More (US 4,863,535), as applied to claim 1 above and further in view of Ahlen (US 2014/0056648 A1).

Regarding Claim 7, AAPA in view of Skeet and More teaches the limitations of the preceding claim and AAPA in view of Skeet teaches the method further comprising: applying the at least partly mouldable sealant (Skeet [0016-0044]) to the exposed cut off end of the subsea cable (10) to which the at least partly mouldable sealant is to be applied.
AAPA does not explicitly disclose the method, further comprising: prior to applying the at least partly mouldable sealant, cleaning the exposed cut off end of the subsea cable to which the at least partly mouldable sealant is to be applied.
Ahlen teaches of a method of repairing a subsea cable (Fig 1-2; [0016-0031]) including a step of cleaning the exposed cut off end of the subsea cable ([0030-0031]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet and More, further comprising: prior to applying the at least partly mouldable sealant, cleaning the exposed cut off end of the subsea cable to which the at least partly mouldable sealant is to be applied as taught by Ahlen, in order to avoid and prevent contamination (Ahlen, [0030-0031]).

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Skeet (US 2014/0060928 A1) and More (US 4,863,535), as applied to claim 8 above and further in view of Konnik (US 4,496,795).

Regarding Claim 9, AAPA in view of Skeet and More teaches the limitations of the preceding claim and AAPA in view of Skeet teaches the method further comprising: applying the at least partly mouldable sealant (Skeet [0016-0044]) to the exposed cut off end of the subsea cable (10) to which the at least partly mouldable sealant is to be applied.
AAPA does not explicitly disclose the method, wherein the additional jacket is arranged to radially clamp the subsea cable and the at least partly mouldable sealant.
Konnik teaches of a method (Fig 1-3, Abstract, claim 12), wherein an additional jacket (26,30) is arranged to radially clamp a cable (12) and a sealant (36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet and More, wherein the additional jacket is arranged to radially clamp the subsea cable and the at least partly mouldable sealant as taught by Konnik, in order to apply a substantially uniform and constant pressure in a radially inward direction to avoid air voids and increase strength (Konnik, Abstract, Column 2, lines 5-67).



Regarding Claim 10, AAPA in view of Skeet and More teaches the limitations of the preceding claim and AAPA in view of Skeet teaches the method further comprising: applying the at least partly mouldable sealant (Skeet [0016-0044]) to the exposed cut off end of the subsea cable (10) to which the at least partly mouldable sealant is to be applied.
AAPA does not explicitly disclose the method, wherein the additional jacket comprises a tubular shaped mesh of strands braided such that an axial pull force applied to the mesh of strands results in an axial elongation thereof and a corresponding decrease in radius of the mesh of strands.
Konnik teaches of a method (Fig 1-3, Abstract, claim 12), wherein an additional jacket (26,30) is arranged to radially clamp a cable (12) and a sealant (36).
wherein an additional jacket (26,30) comprises a tubular shaped (see Fig 1-3) mesh of strands braided (Column 2, lines 5-67)  and teaches the braid (or mesh) forms a substantially uniform and constant pressure in a radially inward direction (Abstract, Column 2, lines 5-67).  As the mesh provides a constant pressure, during an axial pull force applied to the mesh of strands, the structure shown would perform a function of resulting in an axial elongation thereof and a corresponding decrease in radius of the mesh of strands.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by AAPA in view of Skeet and More, wherein the additional jacket comprises a tubular shaped mesh of strands braided as taught by Konnik, in order to apply a substantially uniform and constant pressure in a radially inward direction to avoid air voids and increase strength (Konnik, Abstract, Column 2, lines 5-67) such that an axial pull force applied to the mesh of strands results in an axial elongation thereof and a corresponding decrease in radius of the mesh of strands as taught by AAPA in view of Skeet, More and Konnik.
                                                                                                                                                                    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896